DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
With respect to the Wankhede reference:
The response contends that Wankhede does not teach “any association between a robotic cart (an autonomous mobile object) and a user terminal with which a user is equipped”.  The Examiner notes that the language “at least one of the autonomous mobile objects being associated with a user terminal with which a user is equipped” is very broad and would include any user device in communication with at least one “autonomous mobile objects”.  In other words this language would read on any user control device. Therefore the host 120 of Wankhede would be a terminal that is associated with a robotic cart.
Additionally the Examiner contends that determine a rout for the cart would be movement information. 
Furthermore the claim limitation includes an “or” which would means a “second user position information” is not needed to read on the 
With respect to the Stark reference, ¶0026-0028 discuss that the ground station #110 handles collisions and collects velocity and position data of the UAV’s.  Therefore Stark teaches the position information being used by the ground station to prevent collisions.
With respect to the motivation to combine Wankhede and Stark, both references are directed towards a system for remotely controlling vehicles and therefore one of ordinary skill in the art would be motivated to look at the teachings of both references.  
With respect to Applicants arguments regarding the Ichinose reference the Examiner believes they have been addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 206/0364786 (Wankhede) in view of US 2014/0249693 (Stark et al.).
With respect to claims 1, and 7-10
Wankhede teaches: A method comprising
managing movements of a fleet of a plurality of autonomous mobile objects (see at least Fig 1; #146A-N; and ¶0013; Discussing an automated shopping centers with multiple carts.) configured to move on the ground (see at least Fig 1; #146A-N; and ¶0013 and ¶0015) and capable of communicating with a management server (see least Fig 1; #130 and #146A-N; and ¶0013; Discussing that the carts connect to a server.), at least one of the autonomous mobile objects being associated with a user terminal with which a user is equipped (see least Fig 1; #120 and #146A-N; and ¶0013 and ¶0016; Discussing a user using a device to place an order that is fulfilled by the system.)  wherein said management server (see least Fig 1; #130; and ¶0013) performs the following acts, for a given one of the autonomous mobile objects (see at least Fig 1; #146A-N; and ¶0013), referred to as a first object, associated with a first user terminal with which a user is equipped (see least Fig 1; #120, #130, and #146A-N; and ¶0013): 
obtaining information representing a position to be reached by said first object (see at least Fig 1; #132 and #142A-N; and ¶0016-18; Discussing sending the position of requested products.), referred to as first object destination information (see at least Fig 1; #132 and #142A-N; and ¶0016-18); 
Wankhede also teaches:
determining information representing a movement to be made by said first object (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.), referred to as first object movement information (see at least Fig 3; 304-308; and ¶0024-26), said determination taking into account: 
at least said first object destination information (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.); and 
at least one piece of information representing at least one of: 
a position of a second user terminal with which a second user associated with a second one of the autonomous mobile objects of said fleet is equipped, referred to as second user position information, the position of said second autonomous mobile object, referred to as second object position information (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.);  
wherein said second user position information and said second object position information correspond to data enabling determination of the position of said second user and of second object respectively (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.); and 
transmitting said first object movement information to said first object (see at least Fig 3; #306-310: and ¶0024-27).
However Wankhede does not specifically teach that the “determining information representing a movement to be made by said first object,” and “transmitting said first object movement information to said first object” steps are performed by the management server.
However Stark teaches a management server that controls motion of multiple unmanned vehicles (see at least abstract).  Therefore Stark teaches a management server that performs the steps of:
  determining information representing a movement to be made by said first object (see at least Fig 1; #110; and ¶0031); and 
at least one piece of information representing at least one of: 
a position of a second user terminal with which a second user associated with a second one of the autonomous mobile objects of said fleet is equipped, referred to as second user position information, the position of said second autonomous mobile object, referred to as second object position information (see at least Fig 1; #110 and ¶0026-28);  
wherein said second user position information and said second object position information correspond to data enabling determination of the position of said second user and of second object respectively (see at least Fig 1; #110 and ¶0026-28); and
transmitting said first object movement information to said first object (see at least Fig 1; #110; and ¶0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Wankhede by controlling the movement of unmanned vehicles using a management server as taught by Stark, because doing so would allow the system to better coordinate with other devices thus increasing the overall safety of the system (see at least Stark ¶0013).  
With respect to claim 2
Wankhede teaches: 
wherein said first object destination information belongs to the group consisting of: information representing the position of the first user terminal, referred to as first user position information; information representing the position of an article or an area of interest for the first user; information representing a position resulting from the response to a challenge transmitted to said first user (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.).
With respect to claim 4
Wankhede teaches:
wherein said first object movement information belongs to the group consisting of: a displacement movement to be made by the first object; said first object destination information (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.).
With respect to claim 5
 Wankhede teaches:
wherein the first object is also capable of detecting obstacles (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.), 
wherein the management server also performs an act of receiving information representing detection of at least one obstacle by the first object (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.); and 
in wherein said determination of first object movement information also takes into account said information representative of the detection of said at least one obstacle (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.).
Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 206/0364786 (Wankhede) and US 2014/0249693 (Stark et al.) as applied to claim 1 above, and further in view of US 2016/0059875 (Segman et al.).
 With respect to claim 3
The combination of Wankhede and Stark does not specifically teach:
wherein said first user position information corresponds to data enabling the position of the first user to be determined.
However Segman teaches:
wherein said first user position information corresponds to data enabling the position of the first user to be determined (see at least Fig 1, 4, 6, and 9; #16; and ¶0063, and ¶0136).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Wankhede and Stark by having the first user position information correspond to data enabling the position of the first user to be determined as taught by Segman, because doing so would allow the system to determine the positon of the user.  Thus making it more user friendly.
With respect to claim 6
The combination of Wankhede and Stark does not specifically teach:
wherein the management server also performs an act of transmitting operational information to the first object and/or to the first user terminal, said operational information belonging to the group consisting of: a commercial offer on a product located in the vicinity of the first user; information of interest for the first user linked with an associated profile; an alert associated with an event occurring in the vicinity of the first user (see at least Fig 1; #9 and Discussing monitoring the state of the user to detect an abnormality, which would require association with a user profile.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665